Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 04/18/2022 and the interview dated 05/13/2022. In the instant examiner amendment, claim 11 has been amended.
Claims 1-8 and 10-11 have been examined, and all remained pending claims are allowed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Alphonso Collins (Registration No. 43,559) on 05/13/2022 to put the claims in condition for allowance. Accordingly, claim 11 has been amended as following:

11. (Currently amended) The control system as claimed in claim [9] 10, wherein the control system operates the technical installation.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2006/0143442 to Smith
[0124] At this point the registration of the product is now complete, and PRA 42 is no longer necessary. The product now has enough information to start up and run. At step 88 customer 58 starts to run the product 34. At step 90 product 34 reads the server password from product database 112. At step 92 product 34 reads the private key and the corresponding certificate from keystore database 114 using the server password as the keystore password. If a different password was used, the customer is prompted for it. Product 34 is now ready to allow clients to connect to it securely by providing this certificate during the SSL handshake. Product 34 periodically verifies that its certificate is still valid. For instance, the certificate expires once the expiration date has passed. When this happens (or sometime before), product 34 notifies the customer 58 who can then take action so that product 34 continues to run properly. This may mean running PRA 42 again (or running similar functionality within product 34) that goes through the same steps as were taken during product registration to request, pay for, receive, and install a valid certificate. Processing then moves to step 94 to initiate the naming update process.

US 2009/0024408 to Wang
[0017] System 200 can include a business rules framework (BRF), which can be configured to support uniform rule authoring, deployment and execution. The BRF can be configured to support unique alert and recommendation life-cycle management. In some implementations, a generated alert or recommendation has its own life-cycle. A newly created recommendation get receive a measure of attention. The recommendation can expire when the condition is no longer valid. System 200 can maintain a history of alerts and recommendations to support data analytics and self-learning. System 200 can adjust user inputs and system thresholds according to plan goal achievement, problem occurrences, persistency, frequencies, and system feedback.

US 2015/0312041 to Choi
[0079] In some embodiments, the blank certificate is installed or stored in the smartcard in advance. That is, government/manufacturer/financial agent/service provider installs or stores at least one blank certificate in the IC chip, the OS, the CPU, the memory, or the like of the smartcard in advance at the stage of manufacturing/issuing the smartcard. In this case, it is preferred to allow only an institute that issues the smartcard 120 to store the certificate in the smartcard. In some embodiments, the smartcard is issued with a blank certificate from a server of the certification authority (CA) via the communication terminal. In some embodiments, the key management module 313 copies the blank certificate stored in a computer or a communication terminal. For example, the blank certificate has limited expiration date or usage according to type or purpose of a service, service providing period, reliability of a user, and the like. In some embodiments, the expiration date of the blank certificate is same as that of the smartcard. Further, in some embodiments, a plurality of blank certificates has different expiration dates from each other and different usages from each other.
US 2012/0131083 to Goddard
[0041] Because each notification server maintains complete group membership state in this embodiment of the present invention, affinity between an individual notification client and a notification server is not necessary. Any notification client can connect to any notification server and receive notifications from any notification-enabled application. Various load balancing strategies can be applied in the cluster, as management of long polling blocking connections is stateless from the notification client and notification-enabled application perspectives--with all necessary state maintained at the notification servers. This characteristic is also advantageous in fail-over scenarios, as other notification servers in the cluster can absorb the load of a failed notification server, without the need to recover any state from the failed notification server. Without the requirement for affinity between notification clients and a notification servers, and because there are minor delays in establishing blocking connections, there is a possibility that duplicate notifications could be delivered by different notification servers on subsequent long polling requests. A notification tag may be defined, and the present invention is augmented to eliminate duplicate notifications. Notification tags are generated by notification-enabled applications by appending an incremental counter to the unique APPID assigned to the notification-enabled application. Separate counters may be maintained for all group names being notified. When a notification server processes a group notification, the latest notification tag may be saved for each NCID in the group. The notification tag may be then passed to the HTTP client with the notification, and the notification tag may be echoed in the next blocking connection request associated with the long polling mechanism. The notification server receiving the request compares the notification tag with its saved value for the connecting NCID, and any pending notification that matches the echoed notification tag is considered a duplicate, and discarded.

US 2015/0007139 to Beauchamp
[0029] As with FIG. 2, a build command can be executed by make utility 140 (305). This build command causes make utility 140 to invoke a command line tool (e.g., from a set of command line tools 135) (310). An output line is selected for analysis (315), and a determination is then made as to whether the output line contains any matches for the concatenated regular expression of stateless error messages (320). If there is a match, then the process continues much as in the process for FIG. 2. One of a single line, or stateless, error parser or a multi-line, or stateful, error parser is selected to analyze the output line (325) and a determination is made as to whether the output line is handled by the selected error parser (330). If the output line is handled by the error parser, then a recordation is made of the information in the error or warning provided in the output line (335) and that information can be provided to the IDE. The process can then continue to the next output line. If the output line is not handled by the current error parser (330), then a next error parser is selected to analyze the output line (325). Since the determination is made at step 320 as to whether the output line includes a single line error message handled by at least one of the single line error parsers, the output line should be handed by at least one of the single line error parsers; that is, the output line will reflect a single-line (e.g., stateless) error message.

The prior art of record (Shimamura in view of Tsukahara, Selvarajan, Gregory, Bygrave, Thornton, Smith, Wang, Choi, Goddard, and BeauChamp) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... implementing, by at least one of the devices and applications, in addition to the certificate management protocol, a certification service which generates a stateless alarm message; and providing said generated alarm message in the control system, when a certificate request previously posted by at least one of the device and the application is unanswered by the certification authority after expiration of a previously determined period of time.” and similarly recited in such manners in other independents claim 8 and 10.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-8 and 10-11 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193